DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 19JUL2022 has been entered. Applicant's arguments filed 19JUL2022 have been fully considered.
Regarding claim 1, the limitation “water” is a material worked upon as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Additionally, every fluid device has an “inlet” and “outlet”.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Amended claim 1 requires a liquid inlet, a metal-foam filter material input and output, and a liquid outlet. It is unclear where in the specification the newly claimed subject matter is described in the written description or shown in the drawings.
Note that inlets/inputs/outlets/outputs are so commonplace/well-known that the inventor most likely would have had possession of the claimed invention at the time of filing.
The disclosure is objected to because of the following informalities: the temperature ranges in par. [11] for the reduction and sintering steps should be amended to correct typos (see also claim objections below).
Appropriate correction is required. Note that correction of typos would not be new matter.
Claim Objections and Interpretation
Claim 3 line(s) 2 sets forth the limitation “selected from the group consisting of of copper foam […]” and should be corrected to - - selected from the group consisting of [[of]] copper foam […] - -
Claim 5 sets forth the limitation “the metal-foam filter has porosity between about 50 percent and about 75 percent and pore size ranging from about 0.1 microns to about 100 microns” and should be corrected to - - the metal-foam filter has a porosity between about 50 percent and about 75 percent and a pore size ranging from about 0.1 microns to about 100 microns - -
Claims 9 and 26 sets forth the limitation “the sintering occurs at a temperature between about 700 degrees Celsius and about -1100 degrees Celsius”. Sintering by definition occurs at high temperatures to fuse metal particles together. See e.g. PARK 2018 P2184/left C/L5. Thus the temperature range is assumed to have a typo and should be corrected to - - the sintering occurs at a temperature between about 700 degrees Celsius and about [[-]]1100 degrees Celsius - -.
Claims 24,28 sets forth the limitation “the reduction occurs at a temperature between about 200 degrees Celsius and about -350 degrees Celsius”. Reduction is a chemical reaction that occurs at moderate temperatures to chemically modify a metal oxide (e.g. iron oxide or Fe2O3) to a metal (e.g. iron or Fe) in the presence of hydrogen (H2). See e.g. PARK 2018 P2184/left C/L3-6. Thus the temperature range is assumed to have a typo and should be corrected to - - the reduction occurs at a temperature between about 200 degrees Celsius and about [[-]]350 degrees Celsius - -. 
Appropriate correction is required. Note that correction of typos would not be new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 line(s) 4 sets forth the limitation “can be”. It is unclear whether the limitation after “can be” is required or optional.
Claim 4 line(s) 2 sets forth the limitation “an activated carbon filter”. It is unclear whether “an activated carbon filter” of claim 4 is the same or different from “an activated carbon filter” of claim 2.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 28, the claim is dependent on claim 24, which already has the same limitations and thus failing to further limit the claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim(s) 1-3,6,12,25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHO (US 20140004441).
Regarding claims 1-2, CHO teaches a fuel cell (title, Figs.) including:
an inlet (e.g. fuel H2 inlet; Fig. 1 #100);
a metal-foam filter material with pore surfaces (abstract, Fig. 1 #103,109; Fig. 2; see updated drawings in US 10978715; par. [0047]) capable of the intended use of killing bacteria and viruses (see also the operating temperature of 70ºC; par. [0013,0081]);
wherein the metal-foam filter material comprises:
an input (e.g. face where fuel H2 diffuses therethrough of Fig. 1);
an output (e.g. face where H2O or water diffuses out of Fig. 1); and,
the input is coupled to the inlet; and,
an outlet (e.g. H2O outlet; Fig. 1 #111), coupled to the output of the metal-foam filter material, capable of the intended use of passing liquid water (note that the filter is highly porous (par. [0012;0047-0048]).
Note that an intended use does not provide structure to a device claim. Note that claim 2 further sets forth an intended use (replacement of a traditional filter) and does not provide structure.
The limitation “water filtration” sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 3, CHO teaches the metal-foam filter material is e.g. copper foam (par. [0018]).
Regarding claim 6, while a manufacturing process generally does not provide structure to a device claim, in this case, it is possible to infer structure (for example pore size or shape) based on the manufacturing method. CHO teaches a manufacturing process to form the porous metal-foam filter material comprises e.g. freeze casting (par. [0012]).
Regarding claim 12, CHO teaches the metal-foam filter material is e.g. titanium foam (par. [0018) inherently comprising a titanium dioxide coating (See Fig. 1A; feeding of O2 from air will oxidize the surface of the foam and thus provide a titanium dioxide coating). Note that killing bacteria and viruses in use with a light source is the intended use and does not provide structure.
Regarding claim 25, CHO teaches the green body is sintered at a second temperature to form a three dimensionally connected solid porous structure, and the second temperature is above the first temperature (par. [0047;0075]).
Claim(s) 1-3,5,12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LANDIN (US 6410160) evidenced by BLEICHERT et. al. 2014 “Inactivation of bacterial and viral biothreat agents on metallic copper surfaces”.
Regarding claims 1-2, LANDIN teaches porous metal-containing materials, method of manufacture and products incorporating or made from the materials (title, Figs.) including:
an inlet (Fig. 2 #126);
a metal-foam filter material with pore surfaces (abstract; C1/L25-27) capable of the intended use of killing bacteria and viruses (evidenced by BLEICHERT abstract);
wherein the metal-foam filter material comprises:
an input (e.g. filter face facing the inlet of Fig. 2);
an output (e.g. filter face facing the outlet of Fig. 2); and,
the input is coupled to the inlet; and,
an outlet (Fig. 1 #128), coupled to the output of the metal-foam filter material, capable of the intended use of passing liquid water (C13/L4).
Note that an intended use does not provide structure to a device claim. Note that claim 2 further sets forth an intended use (replacement of a traditional filter) and does not provide structure.
The limitation “water filtration” sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 3, LANDIN teaches the metal-foam filter material is e.g. copper or iron foam (C2/L41-45).
Regarding claim 5, LANDIN teaches the metal-foam filter has:
a porosity of e.g. 71% (C16/L31-32), which anticipates the claimed range of between about 50 percent and about 75 percent; and,
a pore size ranging from about 0.5 µm to about 3 µm (C17/L15-16), which anticipates the claimed range of about 0.1 microns to about 100 microns.
Regarding claim 12, LANDIN teaches the metal-foam filter material is a titanium foam (e.g. a titanium dioxide; C7/L7-10), capable of the intended use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is rejected under 35 U.S.C. 103 as being obvious over CHO (US 20140004441).
Regarding claim 22, while a manufacturing process generally does not provide structure to a device claim, in this case, it is possible to infer structure (for example pore size or shape) based on the manufacturing method. CHO teaches a manufacturing process to form the porous metal-foam filter material comprises a freeze casting method (par. [0012]) including a powder slurry freezing process, where a water-based powder slurry is frozen (par. [0022,0078]) and dried (par. [0024]) at a first temperature less than -5 ºC (par. [0074]), which overlaps the claimed range of between about -10 degrees Celsius and about -80 degrees Celsius to form a green body (par. [0055]) and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CHO (US 20140004441) in view of SUGAWARA (US 6194094).
Regarding claim 5, CHO is silent as to the porosity and pore size of the metal-foam filter. However, SUGAWARA teaches a polymer electrolyte fuel cell (title, Figs.) including a gas diffusion layer having a porosity of 50-70% (C3/L65), which anticipates the claimed range of between about 50 – 75% and a pore size of 17-90 microns (C3/L66-67), which anticipates the claimed range of 0.1-100 microns.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/specify the porosity and pore size of the metal-foam filter of CHO to be within the claimed range as taught by SUGAWARA in order to provide an optimized filter suitable for its purpose. The references are combinable, because they are in the same technological environment of fuel cells. See MPEP 2141 III (A) and (G).
Claims 7,9-11,26-28 are rejected under 35 U.S.C. 103 as being unpatentable over CHO (US 20140004441) in view of PARK et. al. 2018 “Effects of powder carrier on the morphology and compressive strength of iron foams: water vs camphene”.
Regarding claims 7 and 27-28, while a manufacturing process generally does not provide structure to a device claim, in this case, it is possible to infer structure (for example pore size or shape) based on the manufacturing method. CHO teaches a manufacturing process to form the porous metal-foam filter material comprises a freeze casting method (par. [0012]) including a water-based powder slurry freezing process (par. [0022,0078]), where a powder slurry is frozen and dried (par. [0024]) at a first temperature less than -5 ºC (par. [0074]), which overlaps the claimed range of between about -10 degrees Celsius and about -80 degrees Celsius to form a green body (par. [0055]) and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range. A green body is formed and then sintered at a second temperature range to form a three dimensionally connected solid porous structure, and the second temperature range is above the first temperature range; and sintered at a second temperature to form a three dimensionally connected solid porous structure, and the second temperature is above the first temperature (par. [0047;0074]).
CHO does not teach a camphene-based powder slurry and is silent as to a “reducing step” (although states that the metal is heat-treated at 300 degrees Celsius; par. [0078]). However, PARK teaches the effects of powder carrier on the morphology and compressive strength of iron foams: water vs camphene (title, Figs.) and that using camphene as the solvent changes the metal foam structure by increasing the mean pore diameter, total pore area, and surface area and creation of round pores, which is more beneficial to enhancing chemical reactions (P2186/left C/L4-21).
PARK further teaches a reducing step that occurs at a temperature about 300 ºC (P2184/left C/L28), which anticipates the claimed range of between about 200 - 350 ºC.
Note that CHO also teaches the use of larger pores at least at the cathode to improve water flow (par. [0049]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the metal foam manufacturing process of CHO to use a camphene-based powder slurry as taught by PARK in order to provide for larger, more rounded pores that improves chemical reactions. The references are combinable, because they are in the same technological environment of metal foam technologies. See MPEP 2141 III (A) and (G).
Regarding claim 9, PARK teaches the sintering occurs at a temperature of 1,000 ºC (P2184/left C/L5), which anticipates the claimed range of between about 700 degrees Celsius and about 1100 degrees Celsius.
Regarding claims 10-11, The combination of references teach a copper (or titanium instant claim 11) powder (CHO par. [0018,0078]) is mixed in camphene (PARK P2184/left C/L10) in a volume fraction of 14% (PARK P2184/left C/L8), which anticipates the claimed range of between about 8 (or 10 instant claim 11) volume percent and about 22 (or 30 instant claim 11) volume percent, following the additions of a binder (e.g. polystyrene; PARK P2184/left C/L12) and a dispersant (e.g. Hypermer KD-4; PARK P2184/left C/L14).
One having ordinary skill in the art would recognize that the oxidized forms of metals are ordinarily used as starting materials (due to reactivity with oxygen in air) that may be reduced to the metal during the manufacturing process of metallic foams (see also PARK P2184/right C/L19-37).
Regarding claim 26, CHO teaches the sintering occurs at a temperature about 2/3 the melting point (par. [0075]), which for e.g. iron would be about 1,000 ºC (evidenced by PARK title; P2184/left C/L5), which anticipates the claimed range of between about 700 degrees Celsius and about 1,100 degrees Celsius.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over CHO (US 20140004441) in view of SEPÚLVEDA et. al. 2014 “Microstructure of Fe2O3 scaffolds created by freeze-casting and sintering”.
Regarding claim 23, CHO is silent as to a “reducing step”, although states that the metal is heat-treated at 300 degrees Celsius (par. [0078]). However, SEPÚLVEDA teaches a microstructure of Fe2O3 scaffolds created by freeze-casting and sintering (title, Figs.) and that metal oxides have a lower tendency to sinter (P56/Left C/L8-9).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the manufacturing process of CHO with a reducing step as taught by SEPÚLVEDA in order to ensure proper sintering of the metal foam structure. The references are combinable, because they are in the same technological environment of metal foam technologies. See MPEP 2141 III (A) and (G).
Regarding claim 24, SEPÚLVEDA teaches the reduction occurs at a temperature between about 270 ºC - 350 ºC (P58/right C/L16-19), which anticipates the claimed range of between about 200 degrees Celsius and about 350 degrees Celsius.
Claims 4,21 are rejected under 35 U.S.C. 103 as being unpatentable over LANDIN (US 6410160) evidenced by BLEICHERT et. al. 2014 “Inactivation of bacterial and viral biothreat agents on metallic copper surfaces” in view of KIM (KR 10-2011-0135021).
Regarding claims 4 and 21, LANDIN does not teach the combination of a metal-foam filter and an activated carbon filter. However, KIM teaches a moving type water purifier apparatus (title, Figs., see translation) comprising:
an active carbon filter (Fig. 2 #300; P5/sixth paragraph leading into P7; P7/second full paragraph starting with “moreover, the active carbon filter”); and
a porous foam filter made from powder (Fig. 2 #400; P7/third full paragraph starting with “moreover, since the microfilter”).
KIM teaches the activated charcoal filter provides suspended solid deodorization, bleaching, organism absorption, including removing noxious bacteria (P7/second full paragraph).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of LANDIN with an active carbon filter as taught by KIM in order to provide the advantages known in the art. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Regarding the placement of the active carbon filter (either before or after the metal foam filter), one having ordinary skill in the art would recognize it as an obvious engineering design choice as not affecting the operation of the device and would be obvious absent persuasive evidence that the order of parts was significant (see MPEP 2144.04.VI.C).
Claims 6-7,9-11,22-28 are rejected under 35 U.S.C. 103 as being unpatentable LANDIN (US 6410160) evidenced by BLEICHERT et. al. 2014 “Inactivation of bacterial and viral biothreat agents on metallic copper surfaces” in view of PARK et. al. 2018 “Effects of powder carrier on the morphology and compressive strength of iron foams: water vs camphene”.
Regarding claims 6-7,9-11,22-28, while a manufacturing process generally does not provide structure to a device claim, in this case, it is possible to infer structure (for example pore size or shape) based on the manufacturing method. LANDIN teaches reduction and sintering of metal oxides (abstract; C2/L40-45;C7/L1-11), but is silent as to e.g. a freeze casting process.
However, PARK teaches the effects of powder carrier on the morphology and compressive strength of iron foams: water vs camphene (title, Figs.) including a manufacturing process to form a porous metal-foam filter material comprises a freeze casting method including a powder slurry freezing process, where a water-based or camphene-based powder slurry is:
frozen and dried a the appropriate temperature at e.g. -10 ºC, which anticipates the claimed range of about -10 ºC – about 80 ºC;
reduced at the appropriate temperature of e.g. 300 ºC, which anticipates the claimed range of about 200-350 ºC; and,
sintered at the appropriate temperature of e.g. 1,000 ºC, which anticipates the claimed range of about 700-1100 ºC.
See e.g. PARK “materials and procedures” P2183-2184.
PARK also teaches metal powders mixed in camphene (PARK P2184/left C/L10) in a volume fraction of 14% (PARK P2184/left C/L8), which anticipates the claimed range of between about 8 (or 10 instant claim 11) volume percent and about 22 (or 30 instant claim 11) volume percent, following the additions of a binder (e.g. polystyrene; PARK P2184/left C/L12) and a dispersant (e.g. Hypermer KD-4; PARK P2184/left C/L14).
PARK teaches both water-based and camphene-based metal foams produce acceptable products with various differences in morphology and properties (P2186), which may be selected based on desirable characteristics (P2189/right C/L7-16).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/specify/modify the metal foam manufacturing process of LANDIN to be either water or camphene-based as taught by PARK in order to provide for an acceptable metal foam product with desirable properties. The references are combinable, because they are in the same technological environment of metal foam technologies. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777